Citation Nr: 0008523	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-00 193A	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for blood disease 
(cancer), pernicious anemia, and dermatophytosis of the feet 
as secondary to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy and bronchitis as secondary to Agent Orange 
exposure.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bronchitis on a 
primary basis.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a disability of the 
feet and skin on a primary basis.

5.  Entitlement to non-service connected pension benefits, to 
include consideration of 38 C.F.R. § 3.321(b)(2).

6.  Entitlement to an effective date earlier than January 28, 
1997, for an award of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to 
November 1968.  

This appeal, with respect to the claim of entitlement to 
service connection for residuals of Agent Orange exposure, 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1987 rating decision.  A notice of 
disagreement relative to this claim was received by the RO in 
October 1988, and a supplemental statement of the case was 
furnished in November 1988.  A timely substantive appeal (VA 
Form 1-9) was received in November 1988, thereby perfecting a 
timely appeal of this claim.  In June 1990, the Board 
remanded the Agent Orange claim to the RO for consideration 
of the new regulations governing Agent Orange claims.  This 
matter is once again before the Board.

By a rating decision, dated in June 1997, the Department of 
Veterans Affairs (VA) Regional Office (RO), located in San 
Diego, California denied entitlement to service connection 
for multiple disabilities claimed as due to Agent Orange 
exposure, and for non-service connected pension benefits.  
The RO also determined that new and material evidence had not 
been presented sufficient to reopen the previously denied 
claims for service connection for bronchitis, and for a foot 
or skin condition.  The record discloses that correspondence 
received from the appellant in May 1998 was accepted by the 
RO as a notice of disagreement with this rating action.  A 
statement of the case relative to the issues addressed in 
that correspondence, with the exception of the claim for an 
earlier effective date for the award of service for post-
traumatic stress disorder, was issued to the appellant in 
June 1998.  The appellant filed a substantive appeal relative 
to these issues in July 1998.  The RO subsequently confirmed 
its previous decision relative to these issues in an October 
1998 supplemental statement of the case.

The record discloses that the RO granted the appellant's 
claim for service connection for post-traumatic stress 
disorder in the June 1997 rating action.  In September 1997, 
the appellant filed a notice of disagreement with this rating 
determination, particularly contending that an earlier 
effective date is warranted relative to this award.  A 
statement of the case which addressed this issue was 
forwarded to the appellant in October 1997.  He thereafter 
perfected his appeal, by filing a substantive appeal with 
respect to this issue in May 1998.  The RO confirmed its 
denial of the claim for an earlier effective date for the 
grant of service connection for post-traumatic stress 
disorder in an October 1998 rating action.

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals prior to March 1, 1999), 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. West, 155 
F.3d 1356, 1363-64 (Fed. Cir. 1998).  In Colvin, the Court 
adopted the following test with respect to the nature of the 
evidence which constitutes "material" evidence for purposes 
of reopening of a claim on the basis of new and material 
evidence: "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
blood disease (cancer), pernicious anemia, dermatophytosis of 
the feet, and bronchitis as secondary to Agent Orange 
exposure are not support by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.

2.  Peripheral neuropathy was not manifested during service 
or within one year thereafter, and is not related to any 
incident of service, including exposure to Agent Orange.

3.  The RO denied service connection (on a primary basis) for 
a skin disorder, to include dermatophytosis of the feet in an 
October 1987 rating decision; the appellant did not initiate 
an appeal with respect to this determination.

4.  In June 1990, the Board denied service connection (on a 
primary basis) for bronchitis and post traumatic stress 
disorder.

5.  The evidence associated with the claims file subsequent 
to the October 1987 rating decision, and the June 1990 Board 
decision does not bear directly and substantially upon the 
specific matter of whether bronchitis or a disability of the 
skin or feet were incurred in or aggravated during service, 
and, when considered alone or together with all of the 
evidence, both old and new, it has no significant effect upon 
the facts previously considered.

6.  The request to reopen a claim for service connection for 
post-traumatic stress disorder was received by the RO on 
January 28, 1997.

7.  By rating decision of June 1997, the RO granted service 
connection for post-traumatic stress disorder and a 100 
percent rating was assigned, effective from January 28, 1997 
(the date of receipt of the reopened claim).

8.  The appellant is currently in receipt of a 100 percent 
rating evaluation for a service-connected disability.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection (on a 
direct and presumptive basis) for a blood disease (cancer), 
pernicious anemia, dermatophytosis of the feet, and 
bronchitis as secondary to Agent Orange exposure are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to direct service connection for 
peripheral neuropathy as secondary to Agent Orange exposure 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Peripheral neuropathy may not be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1113, 1116 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(e) (1999).

4.  The RO's October 1987 rating decision, denying service 
connection (on a primary basis) for a skin disorder, to 
include dermatophytosis of the feet, is final.  38 U.S.C.A. 
§ 7105(a)-(c) (West 1991); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (1999).

5.  The June 1990 Board decision, denying service connection 
(on a primary basis) for bronchitis and post-traumatic stress 
disorder, is final. 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) 
(West 1991 & Supp.1999); 38 C.F.R. § 20.1100(a) (1999).

6.  The evidence associated with the claims files subsequent 
to the RO's rating decision in October 1987, and the Board's 
decision in June 1990, is not new and material, and the 
claims of entitlement to service connection (on a primary 
basis) for bronchitis and a disability of the feet and skin, 
are not reopened.  38 U.S.C.A.    § 5108 (West 1991); 38 
C.F.R. §§ 3.104, 3.156(a) (1999).

7.  The criteria for an effective date earlier than January 
28, 1997, for an award of service connection for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.155, 
3.400(2)(i), (q)(1)(ii) (1999). 

8.  The claim for entitlement to non-service connected 
pension is rendered moot.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.151 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a blood disease (cancer), 
pernicious anemia, and dermatolphytosis of the feet, 
bronchitis, and peripheral neuropathy as secondary to Agent 
Orange Exposure

Service connection may be granted for a disease or injury 
incurred or aggravated during the appellant's active duty 
service.  38 U.S.C.A. § 1110.  A claim for service-connected 
benefits must be well-grounded.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); 38 U.S.C.A. § 5107(a) ("[A] person who 
submits a claim for benefits under the laws administered by 
the Secretary [of the Department of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.").

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. at 504, 506; see 
also Epps v. Gober 126 F.3d 1464, 1468-1469 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).

With respect to claims of entitlement to service connection 
based on a theory that the disorder is related to exposure to 
Agent Orange, the Board observes that the statutory 
presumption that certain diseases are the result of exposure 
to an herbicide in service is inapplicable with respect to a 
blood disease (cancer), pernicious anemia, and 
dermatophytosis of the feet, and bronchitis.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The inclusion of 
certain diseases, as opposed to others, within this list 
reflects a determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical and scientific evidence, 
that there exists a positive association between (A) the 
occurrence of those diseases in humans and (B) the exposure 
of humans to an herbicide agent.  38 U.S.C.A. § 1116(b)(1) 
(West 1991); 64 Fed. Reg. 59232-59243 (1999).  Moreover, it 
is well to observe that the Secretary, under the authority 
granted by the Agent Orange Act of 1991, specifically has 
indicated that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam ear is not warranted for a number of diseases, 
including a blood disease (cancer), pernicious anemia, and 
dermatophytosis of the feet, and bronchitis.  See 64 Fed. 
Reg. 59232-59243.

However, the Secretary has found that a relationship does 
exist between Agent Orange exposure and acute and subacute 
peripheral neuropathy that appears within weeks or months of 
exposure and resolves within two years from the date of 
onset.  38 C.F.R. § 3.309(e), NOTE 2 (1999).  As relevant 
here, 38 C.F.R. § 3.307(a)(6)(iii) provides that "a veteran 
who . . . served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(a)(3).  Pursuant 
to 38 C.F.R. § 3.309(e), implementing 38 U.S.C.A. § 1116, if 
a veteran was exposed to a herbicide agent during service, 
and develops one of the diseases listed, one of which 
includes acute and subacute peripheral neuropathy, the 
veteran "shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied."  The Court held that where 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307(d) and 3.309(e) are satisfied, 
the requirements for evidence of both service incurrence and 
causal nexus, for purposes of establishing a well grounded 
claim, are satisfied.  Darby v. Brown, 10 Vet. App. 243, 246 
(1997) (citing Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Caluza, supra).

Here, the service records indicate that during the 
appellant's tour of duty he had foreign service in the 
Republic of Vietnam from June to September 1967.  The record 
further reflects that the appellant has a current disability 
manifested by peripheral neuropathy, as evidenced by private 
and VA medical reports dated in 1975 and 1998.  Therefore, 
based on the evidence presently of record, the appellant has 
submitted a well-grounded claim for presumptive service 
connection.  Id.

Pertinent regulations also provide that the diseases listed 
at section 3.309(e) must have become manifest to a degree of 
10 percent at any time after service, except that subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Section 3.307(d) provides:

Evidence which may be considered in 
rebuttal of service incurrence of a 
disease listed in § 3.309 will be any 
evidence of a nature usually accepted as 
competent to indicate the time of 
existence or inception of disease      . 
. . .  The expression "affirmative 
evidence to the contrary" will not be 
taken to require a conclusive showing, 
but such showing as would, in sound 
medical reasoning and in the 
consideration of all evidence of record, 
support the conclusion that the disease 
was not incurred in service.

38 C.F.R. § 3.307(d).  In addition, 38 U.S.C.A. § 1113(a) 
provides that "[w]here there is affirmative evidence to the 
contrary, . . . service-connection pursuant to section . . . 
1116 of this title . . . will not be in order.  38 U.S.C.A. 
§ 1113(a).

In this case, the appellant served in Vietnam and has been 
diagnosed with peripheral neuropathy.  Significantly, 
however, the appellant's service medical records are negative 
for any finding or diagnosis of peripheral neuropathy.  The 
private medical records pertaining to hospital treatment 
provided by the Duke University Medical Center in September 
1975, refer by history that the appellant was in excellent 
health prior to 1974.  These private medical records indicate 
that peripheral neuropathy was diagnosed in 1975; that 
earlier symptoms of peripheral neuropathy were reported by 
the appellant in May 1974; and that the appellant began to 
notice numbness and tingling in arms and legs in May 1975, 
which were evaluated in July 1975.  Further, the examination 
results contained in a March 1998 report, which was prepared 
by a VA physician, likewise revealed a finding of peripheral 
neuropathy.  Thus, there is no competent evidence that this 
disorder was clinically manifested prior to 1974.  As such, 
the competent evidence only shows that this disability began 
long after the appellant's separation from service, and long 
after he left the Republic of Vietnam.  See Falzone v. Brown, 
8 Vet. App. 398, 403, 405 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994), in which the appellant's statements in 
this case are competent for the limited purpose of showing 
that in 1974, he began complaining of what medical 
professionals later diagnosed as peripheral neuropathy in 
1975.  Therefore, in light of this competent and rebutting 
evidence, which specifically addresses the time of existence 
of this disorder, the Board determines that the appellant is 
not entitled the presumption of service connection for 
peripheral neuropathy established by § 3.309(e).  38 U.S.C.A. 
§ 1113(a); 38 C.F.R. § 3.307(d).

Still, the fact the appellant is not entitled to the 
presumption of 38 U.S.C.A. § 1116, and 38 C.F.R. §§ 3.307 and 
3.309 does not precluded him from establishing service 
connection for the claimed disabilities by way of proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); see also 38 U.S.C.A. §§ 1110, 1131, 
and 38 C.F.R. § 3.303(d).  In this regard, in order for the 
appellant to have a well grounded claim for service 
connection, there must be competent medical evidence of a 
current disability, and competent medical evidence in the 
record showing an etiological relationship between the 
claimed disability and the appellant's period of military 
service.  See Caluza, supra; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In this case, the appellant is shown to have pernicious 
anemia, dermatophytosis of the feet, bronchitis, and 
peripheral neuropathy.  Significantly, however, there is no 
competent medical evidence which links any of these disorders 
to either his active duty service, or assuming arguendo that 
he was exposed to herbicides in Vietnam, to any herbicide 
exposure in Vietnam.  Although the record does indicate that 
a VA physician in March 1998, noted that peripheral 
neuropathy is potentially an agent orange-related illness, 
the physician did not provide any further support for his 
conclusion.  As such, the physician's statement sits by 
itself, unsupported and unexplained, and thus it is too 
speculative to constitute the required nexus.  See Bloom v. 
West, 185, 187 (1999).  Moreover, the record does not 
disclose medical evidence of a current diagnosis of any 
disability manifested by cancer of the blood, including 
leukemia.  See Brock v. Brown, 10 Vet. App. at 160 (citing 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)).  Such 
evidence would be required to support these claims.

The Board has considered the appellant's lay statements with 
regard to these claims.  However, the Court has held that if 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Brewer v. West, 11 Vet. App. 228, 231 (1998) (citing 
Grottveit v. Brown, 5 Vet. App. 91 (1993)).  Thus, his 
assertions as lay party on matters of medical causation or 
diagnosis are not sufficient to make these claims for direct 
service connection well grounded.  Grottveit, supra.

Under these circumstances, the Board determines that the 
veteran has not met his initial burden of presenting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims for direct service connection for 
a blood disease (cancer), pernicious anemia, dermatophytosis 
of the feet, bronchitis, and peripheral neuropathy are well-
grounded.  Accordingly, the claims are denied.


I.  Whether new and material evidence has been 
presented to reopen the claims for service 
connection (on a primary basis) for bronchitis, 
and a disability of skin and feet

Because the RO previously denied the appellant's claim for 
service connection for a skin disorder, to include 
dermatophytosis of the feet, in an October 1987 rating 
decision, and the appellant did not initiate an appeal by 
filing a notice of disagreement, see 38 U.S.C.A. § 7105(a)-
(b); 38 C.F.R. §§ 20.200, 20.302; and because the Board 
previously denied the appellant's claim for service 
connection for bronchitis in a June 1990 decision, and a 
request for reconsideration has not been made with respect to 
this Board decision, the doctrine of finality as enunciated 
in 38 U.S.C.A. §§ 7104(a)-(b), 7105(c) applies.  As such, the 
appellant's claims for these benefits may only be reopened if 
he submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d at 
1383.  The VA must review all of the evidence submitted since 
the last final disallowance, in this case the RO's October 
1987 rating decision, and the Board's June 1990 decision, in 
order to determine whether the claims may be reopened.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  New and material evidence means evidence not 
previously submitted to the agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. §  3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based upon all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In this case, the claims for service connection for 
bronchitis and a skin disorder, to include dermatophytosis of 
the feet, were denied by the RO in a rating decision dated in 
October 1987.  That decision was predicated on findings that 
bronchitis treated during the appellant's period of service 
was acute and transitory, and resolved without residual 
disability.  With respect to the claimed disability of the 
feet and skin, the RO determined that the evidence did not 
establish that such disability was present in service or 
shown at the time of the appellant's release from service.  
The appellant appealed the action to deny service connection 
for bronchitis, and in June 1990, the Board affirmed the 
denial of service connection for bronchitis on a primary 
basis.  No appeal was initiated with to respect the RO's 
denial of the claim for service connection (on a primary 
basis) for a skin disorder, to include dermatophytosis of the 
feet.

Evidence considered in conjunction with the RO's October 1987 
rating decision, and the Board's 1990 decision, included 
service, and VA medical reports.  In that context, service 
records show that on his entrance examination, in July 1965, 
the appellant was evaluated to be without any abnormalities 
of defects.  

With respect to the claimed bronchitis, the service medical 
records reflect that the appellant was seen in January 1966 
for a four week history of chronic upper respiratory 
infection.  The clinical report indicated that the appellant 
reported symptoms of stiffness of the back of the neck, 
particularly at night.  Symptoms of fatigue, headache, 
occasional sweating, and mild cough.  Physical examination 
conducted at that time showed rhonchi on the right base.  The 
remainder of the examination was within normal limits.  A 
clinical impression of bronchitis was noted.

The appellant was evaluated in July 1968 for complaints of 
hot and cold chills, loss of appetite, and difficulty 
breathing for seven days.  Examination showed the appellant 
to be febrile, with vomiting and weakness.  An assessment of 
possible malaria or flu was indicated.  The appellant was 
treated with medication and rest.  An addendum to this report 
noted that the appellant also had pleuritic chest pain, and a 
non-productive cough.  Further examination showed bilateral 
rhonchi with rales on the right base.  The examiner noted an 
assessment of fever of unknown origin, with diagnostic 
impressions of flu, bronchitis, and pneumonia ruled out.  The 
appellant was admitted for inpatient care from July 15 to 
July 18, 1966.  The admitting diagnosis was bronchitis.  When 
seen later that month, the appellant reported a six day 
history of left chest pain, dizziness, and a non-productive 
cough.  Examination showed left basilar coarse rhonchi.  X-
ray studies of the chest were negative.  A clinical 
impression of residual bronchitis was indicated.  The 
appellant was treated with a course of medication.  The 
service medical records are negative for any other clinical 
findings or diagnosis of bronchitis.

The medical records do reflect that the appellant was treated 
for other respiratory complaints, clinical evaluated as 
resolving pneumonia, and pharyngitis.

With respect to his claimed foot or skin condition, the 
service medical records show that the appellant presented in 
August 1966 with complaints that his feet "go to sleep" on 
him.  It was noted that the appellant reported the onset of 
this symptomatology during drill (marching) exercises.  
Physical examination of the feet was normal, except for a 
finding of some hypoesthesia.  There was no diagnostic 
finding noted.  The appellant was treated with foot soaks.  
The appellant was evaluated with athlete's foot in December 
1966.  It was noted that the left foot had sores and was 
swollen.  A treatment course of foot soaks, and medication 
was prescribed.  The service medical records reference no 
other treatment or complaints relative to the feet or skin.

On examination upon separation from service, in September 
1968, the appellant reported a medical history significant 
for frequent or severe headaches; dizziness or fainting 
spells; ear, nose, and throat trouble; chronic or frequent 
colds; change in weight; and foot trouble.  Relative to this 
reported history, the examiner noted that the appellant's 
medical history was significant for treatment for pneumonitis 
in 1966, and twice for bronchitis in 1968.  It was noted that 
the appellant had a history of tonsillitis in the past, prior 
to service.  The medical examination report indicated that 
the appellant was evaluated to be without any abnormalities 
or defects.

In correspondence, dated in March 1987, the appellant 
indicated that he was forced to participate in marches during 
service, while under medical care for bronchitis.  

On VA Agent Orange protocol examination, to include general 
medical examination, conducted in April 1987, the appellant 
reported a history of bronchitis.  On physical examination, 
the lungs were clear to percussion and auscultation.  
Radiographic studies of the chest, conducted in conjunction 
with this examination in April 1987, revealed no acute 
cardiopulmonary disease.  Spirometric studies, also conducted 
in April 1987, revealed normal mechanics of ventilation.  In 
his clinical assessment, the examiner noted that findings on 
physical and diagnostic examination were within normal 
limits.

The appellant underwent VA dermatology examination in April 
1987.  He reported a history of skin eruptions on the feet 
since 1967.  He noted that he developed sores on the soles of 
his feet, with fissures between the toes.  He reported that 
his symptoms increased in severity with an increase in 
temperature, with swelling and pain associated with the feet 
that prevented ambulation.  The appellant reported no 
improvement in his symptoms with use of topical solutions.  
On examination of the feet, the examiner observed moderately 
severe maceration and fissuring between the appellant's toes.  
There was some hyperkeratosis on weight bearing areas of the 
soles of the feet.  The diagnostic impression was 
dermatophytosis of the feet, moderately severe, seasonal 
incapacity.  The examiner indicated that this condition was 
not related to Agent Orange exposure. 

In correspondence, dated in December 1988, the appellant 
indicated that he suffered frostbite while on maneuvers, and 
that he next contracted jungle rot while stationed in 
Vietnam.  He reported symptoms of eruption of sores on his 
feet during cooler temperatures, with some decrease in these 
sores following an increase in temperature.  Relative to the 
claim for respiratory disorder, claimed as bronchitis, the 
appellant reported that was treated for congestion, chronic 
bronchitis, pneumonia, and for "traces of tuberculosis."  
He reported that he continued to experience symptoms 
associated with his lungs.  He also reported regular 
treatment at the VA medical facility for these conditions.  

During a February 1989 hearing, the appellant offered 
testimonial evidence concerning the onset and severity of the 
claimed disabilities.  With respect to his claimed 
respiratory condition, the appellant reported that he became 
sick during field maneuvers.  He was reportedly hospitalized, 
at which time, doctors diagnosed him with pneumonia.  He was 
also told that he would develop chronic bronchitis 
thereafter.  The appellant indicated that he was subsequently 
seen in sick call for complaints of congestion, for which his 
lungs would be checked and cough medication prescribed.  He 
indicated that chest x-ray studies were recommended twice 
yearly.  The appellant reported that he later became ill 
again in late 1976, when he experienced congestion of the 
lungs.  He reported that his physician advised him to move to 
a warmer climate.  He moved to California in 1977, and since 
then has experienced some relief in his symptoms, except 
during the "rainy season." 

With respect to his claimed foot condition, the appellant 
reported that he was treated during service for frostbite of 
the feet.  The first episode reportedly occurred during a two 
week period of field maneuvers and marching.  He was seen at 
the field dispensary for complaints of numbness of the feet.  
He indicated that the medical officer evaluated him with 
frostbite of the fingers, and advised him to keep warm.  The 
appellant reported a second incident of frostbite in 
conjunction with training exercises.  At that time his 
frostbite was not thoroughly evaluated, because the appellant 
had also developed pneumonia, and the focus of his treatment 
involved controlling his fever.  The appellant indicated that 
he noticed the onset of residual symptoms involving his feet 
some two to three months later, when he was again on field 
maneuvers, and it rained.  At that time, he noticed sores and 
cracking involving the feet.  He was advised to soak his 
feet, and change his soaks.  He reported that the outer layer 
of skin peeled away, and that his sores resolved.  The 
appellant reported that once he arrived in Vietnam, he was 
unable to change his soaks as directed and, like others in 
his unit, developed a fungal infection of the feet.  He 
indicated that he has since that time, experienced chronic 
symptoms, to include sores.  He reported that doctors have 
examined his feet during an outbreak, but have only tested 
him for athlete's foot.  He stated that the sores were 
thought to possibly represent an "after affect" of the 
athlete's foot condition.  Specifically, he noted that 
cultures of the open sores have never been conducted.  The 
appellant reported that someone who came into close physical 
contact with him during an outbreak, later developed a foot 
condition which her physician has been unable to diagnose.  
The appellant also reported that he was stationed in Vietnam 
for a period of four months, with more than three of these 
months spent in the bush.

The Board now turns to the question of whether the appellant 
has submitted new evidence for consideration in support of 
the claims for service connection (on a primary basis) for 
bronchitis and for a disability of feet or skin.  The record 
discloses that the appellant was afforded further VA 
examination in April 1997.  The medical examination report 
noted that the appellant reported subjective complaints of a 
foot rash since 1967, manifested by eruptions, with 
occasional fissures in the webbing of the toes and flakiness.  
The report discloses that the appellant denied symptoms of 
shortness of breath or fatigue, or easy bruising.  The 
appellant reported a history of frostbite of the fingers and 
feet during service.  He indicated that he experienced "very 
little problems with this now."  On physical examination, 
the examiner observed a flaky rash with some scaling of the 
lower extremities, noted to be more pronounced in the pre-
tibial area, and upper and lower leg.  The remainder of the 
evaluation of the skin was normal.  Examination of the ear, 
nose, and throat was normal.  The respiratory system was 
evaluated as normal.  There were no significant findings 
noted on examination of the musculoskeletal system, to 
include the feet.  Spirometry revealed vital lung capacity to 
be low.  It was opined that this circumstance might represent 
restrictive lung disease, obstructive lung disease with air 
trapping, or a combination of the two conditions.  A 
diagnostic impression of asthma, hypertension, and psychoses 
was indicated.

A September 1997 clinical report indicated that the appellant 
was evaluated with post nasal drip and cough.  The report 
noted that the appellant presented with complaints of some 
tightness sensation in his chest area.  On examination, the 
examiner noted wheezing and a cough productive of white 
sputum.  Examination was also significant for post nasal 
drip.  The lungs were clear to percussion and auscultation, 
bilaterally.  There was no evidence of wheezing on forced 
expiration.  The remainder of the clinical reports document 
treatment for an unrelated disability.  The report did not 
reference any findings of a respiratory disorder.

In May 1998, the appellant submitted a statement reiterating 
his contention that the claimed disorders were incurred in 
service, and that he continued to suffer from these 
disorders.  He provided a private medical report in support 
of his claim.  The September 1975 report indicated that the 
complained of a skin rash over the dorsum of the feet.  
Physical evaluation of the skin was normal.  Evaluation of 
the chest revealed the diaphragm to move with respiration.  
The percussion note was resonant, and breath sounds were 
bronchovesicular.  The remainder of the examination yielded 
no significant findings of abnormalities or defects.  Also 
received was an undated private medical report, which noted 
clinical findings of eczema of the ankles, and tinea pedis, 
without any further information concerning this assessment. 

Following a review of the evidence submitted with the 
appellant's most recent claim for service connection for 
bronchitis, and a disability of the feet or skin indicates 
that some of this evidence, particularly, the appellant's lay 
testimony was previously before the Board, considered in 
conjunction with the previous adjudication, and therefore is 
not considered new.  Turning now to the evidence which had 
not been previously submitted, namely the VA medical 
examination reports and private clinical report, the Board 
concludes that this evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In this regard, the Board notes that the evidence 
relates to the appellant's current disorder and does not 
discuss the etiology of the claimed bronchial disorder or a 
disorder involving the feet or skin, particularly whether 
these conditions represent chronic disorders that were 
incurred during service.

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravation during service or that the disease 
or disorder is otherwise attributable to service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted for disease 
or disability which is diagnosed after discharge from 
service, when all of the evidence establishes that such 
diseases was incurred during service.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Under 38 C.F.R. § 3.303, service connection requires medical 
evidence establishing a clear diagnosis of the condition, 
that the claimed disease or disorder was incurred or 
aggravated during service, and of a nexus between the claimed 
disease or disorder and the appellant's period of service.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The appellant contends, in essence, that he developed 
bronchitis and a disorder involving the feet or skin during 
his period of military service.  Generally, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Thus, the appellant is competent to 
offer testimony concerning the nature of his symptoms.  What 
remains lacking in this case, with respect to the claimed 
disabilities is evidence which demonstrates that the 
appellant now suffers from chronic disorders, namely 
bronchitis and a disability of the feet or skin, that is 
related to his period of service.

Accordingly, the evidence submitted since the RO's October 
1987 rating decision, and the Board's June 1990 decision, 
when viewed either alone or in conjunction with the other 
evidence of record, does not tend to indicate that 
bronchitis, or a condition of the foot or skin is 
etiologically related to any incident during the appellant's 
period of service.  As such, evidence assembled subsequent to 
the October 1987 and June 1990 decisions is merely cumulative 
and redundant, and does not bear directly and substantially 
upon the matter under consideration.  Consequently, it is not 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides no basis upon which to reopen the appellant's 
claims of entitlement to service connection for bronchitis, 
and for a foot or skin condition. See 38 U.S.C.A. § 5108.

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application to reopen the claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996).  As the evidence the appellant has 
submitted is not new and material in nature, the Board finds 
no basis to reopen the claims.  Accordingly, the prior RO and 
Board denials of service connection (on a primary basis) for 
bronchitis, and disability of the feet or skin remains final.


II.  Entitlement to an effective date earlier than 
January 28, 1997, for an award of service 
connection for post-traumatic stress disorder.

The record discloses that the appellant initially filed his 
original claim for service connection for post-traumatic 
stress disorder (PTSD) in January 1987.  By rating action, 
dated in October 1987, the RO denied this claim.  This 
determination was based upon a review of service medical 
records, which were negative for any treatment during 
service, or diagnosis of a psychiatric disorder upon 
separation from service.  It was further noted that service 
personnel records showed that the appellant served for three 
months in the Republic of Southeast Asia during the Vietnam 
Era, for which he received service medals and decoration 
consistent with service in this theater of operations.  
Service records show that the appellant received a honorable 
discharge from service, but reflect that the appellant was 
court martialed in April 1968 due to his AWOL status.  
Service records further reflect that the appellant was in 
receipt of the Combat Infantryman Badge, which was later 
removed following the court martial proceeding.  Finally, it 
was noted that no psychiatric diagnosis was made on VA 
examination in April 1987, except for a finding of 
alcoholism.  Based upon a review of this evidence, the RO 
denied the appellant's claim for service connection for PTSD.  
The appellant filed a notice of disagreement with this 
adverse determination in June 1988, and perfected his appeal 
of this issue in December 1988.  

The record discloses that during the pendency of his appeal, 
the appellant was afforded a hearing in this matter in 
February  1989, at which time, he discussed the onset and 
severity of his psychiatric symptomatology.  The appellant 
generally noted that he had four months of service in 
Vietnam, most of which he reportedly spent in the bush on 
search and destroy missions.  He described an event in which 
a good friend was killed by "friendly fire."  He stated 
that the First Sergeant instructed him to assist with loading 
his friend's body onto the helicopter as a means, it was 
hoped, to calm the appellant down.  The appellant indicated 
that his behavior and demeanor changed following this 
incident, and he began to drink and no longer wanted to take 
orders.  He also reported that shortly after this incident, 
his father died.  The appellant reportedly was granted some 
period of leave due to these events.  He indicated that he 
continued to drink.  The appellant indicated that since his 
release from service, he has exhibited an explosive temper 
which has resulted in several criminal contacts, and a 
history of employment problems.  He also reported symptoms of 
nightmares with cold sweats, avoidance of others, and 
homicidal thoughts.  

In June 1990, the Board denied the claim for service 
connection for PTSD.  This decision was predicated upon a 
finding that there was no evidence of an acquired psychiatric 
disorder and, in particular, that PTSD was not found on VA 
examination.  

The appellant's next correspondence was in January 1991, at 
which time he filed a clam for service connection for a 
psychiatric disorder, specifically claimed as schizophrenia.  
In support of this claim, the appellant submitted an October 
1990 clinical report which indicated that he had recently 
lost his job after several years of service as a federal 
employee.  It was noted that the appellant had been 
previously seen in the mental hygiene clinic prior to his 
termination.  In that context, it was noted that the 
appellant had altercations with those in supervisory 
positions.  An assessment of schizophrenia, chronic, paranoid 
type, in partial remission was noted.  It was noted that the 
appellant's symptomatology had improved on medication.

The appellant thereafter sought to reopen his claim for 
service connection for PTSD in January 1997.  In conjunction 
with this claim, the appellant underwent VA examination in 
May 1997.  The medical examination report indicated that the 
appellant reported that he was stationed in Vietnam from 
February to November 1967.  He indicated that he received a 
court martial in connection with AWOL status while in 
Vietnam.  During the interview, the appellant reported that 
he was assigned to the 173rd Airborne, 3rd Battalion of Bravo 
Company, and participated in many search and destroy, and 
ambush missions.  At that time, the appellant also reported 
that he had received the Combat Infantryman Badge.  The 
appellant reported a history of treatment subject to court 
order in 1969 at a private medical facility, and more recent 
treatment through the Veteran's Center in the late 1980s, and 
at the VA outpatient facility since 1990, for symptoms he 
attributed to his PTSD condition.  It was noted that the 
appellant had previously been evaluated with paranoid 
schizophrenia with some antisocial traits.  In this context, 
it was further noted that the appellant's treating physician 
at the VA, who had been seeing the appellant since 1990, 
recently changed her diagnostic finding to PTSD with 
psychotic features.

The medical examination report noted that the appellant 
complained of subjective complaints of irritability and 
anger, nightmares, flashbacks, recurrent and intrusive 
memories, avoidance, lack of interest, and difficulty 
expressing affection and emotion.  He also reported that he 
experienced insomnia, hypervigilance, and startled response.  
He reported various stressors, to include: a missed bombing 
attack by B-52 bombers, which resulted in bombs dropped in 
the vicinity of his unit; four or five days on live maneuvers 
following his arrival in Vietnam during which one of the new 
arrivals to the unit was killed, and he was required to wrap 
the body; and an incident during which he attempted to awaken 
his roommate to warn him of incoming fire, but discovered 
that this individual had been killed.

On evaluation, the appellant was oriented in all spheres, and 
was noted to be pleasant and cooperative.  His affect and 
mood were appropriate to his thought content.  The examiner 
noted that the appellant showed no emotion when describing 
his history.  The appellant admitted to auditory 
hallucinations, which reportedly began after his return from 
service.  He initially described them as voices from Vietnam, 
but noted that he now hears male voices instructing him to do 
things.  He reported that he no longer experienced visual 
hallucinations.  The examiner indicated that there was 
evidence of some ideas of reference and paranoid ideation 
present.  His insight and judgment were grossly intact.  It 
was noted that the appellant was taking prescribed medication 
for his emotional problems.  The diagnostic impression was 
PTSD, chronic, severe with psychotic features (Axis I).  The 
examiner evaluated the appellant with a Global Assessment of 
Functioning score of 30 to 35.

In June 1997, the RO granted service connection for PTSD.  It 
was noted that service connection had been previously denied 
based upon the absence of a diagnosis of PTSD which was 
linked to military service.  The RO indicated that a review 
of the record disclosed that the appellant had verified 
service in Vietnam, with alleged combat exposure.  In this 
regard, it was noted that service department records show 
that the appellant had been in receipt of a service medical 
indicative of combat, but that this medal had been removed 
following court martial proceeding against the appellant.  It 
was the RO's determination that service connection for PTSD 
had been established based upon the submission of new and 
material evidence which demonstrated a current diagnosis of 
PTSD which was related to the appellant's period of service.  
It was also determined that the appellant's PTSD 
symptomatology was of such severity at that time to warrant a 
100 percent evaluation under Diagnostic Code 9411.  However, 
the RO found that the evidence did not establish that this 
disability was permanent in nature, and scheduled the 
appellant for future examination for purposes of evaluating 
the severity of his symptomatology. 

Analysis

Initially, the Board finds the appellant's claim for an 
effective date earlier than January 28, 1997, for an award of 
VA disability compensation for PTSD is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the appellant 
is found to have presented a claim which is not inherently 
implausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to this claim and that no further assistance to the 
appellant is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim, a 
claim reopened after final adjudication or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.

The effective date for an award of direct service connection 
will the day following separation from service or the date 
entitlement arose if the claim is received within one year 
after service separation, otherwise the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(2)(I).  The effective date for an award of 
service connection on the basis of new and material evidence, 
other than service department records, which is received 
after a final allowance, is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii).  The effective date of an award 
of service connection on the basis of a reopened claim, which 
is received after a final disallowance, is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r). 

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (1999).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  
38 C.F.R. § 3.155.

Further, pursuant to 38 C.F.R. § 3.157(b)(2), an informal 
claim may consist of evidence from a private physician or lay 
person.  The regulation provides that the "date of receipt 
of such evidence will be accepted when the evidence furnished 
by or on behalf of the claimant is within the competence of 
the physician or lay person and shows the reasonable 
probability of entitlement to benefits."  Id.

A reopened claim is defined as "[a]ny application for a 
benefit received after final disallowance of an earlier claim 
. . . ."  38 C.F.R. § 3.160(e) (1999).

In this case, the appellant submitted an original claim 
seeking entitlement to service connection for PTSD in January 
1987, more than one year after service separation.  See 
38 C.F.R. § 3.160(b) (1999).  Service connection for PTSD was 
subsequently denied in an October 1987 rating decision.  In 
November 1987, the RO sent the appellant notice of this 
adverse determination and of his appellate rights.  The 
appellant perfected an appeal relative to this issue.  
38 U.S.C.A. § 7105(a), (b)(2), (c) (West 1991); 38 C.F.R. 
§ 20.200, 20.201 (1999).  In a June 1990 decision, the Board 
denied the appellant's claim for service connection.  The 
appellant did not file further appeal of this determination, 
nor seek reconsideration of this denial.  Therefore, the 1990 
Board decision is final.  38 C.F.R. § 20.1100 (1999).

In an application for VA benefits, received by the RO on 
January 28, 1997, the appellant requested service connection 
compensation benefits for PTSD.  Inasmuch as this claim had 
been previously denied, that denial affirmed by the Board, 
and in the absence of further appeal, a final decision was 
rendered, the appellant's claim represented a request to 
reopen the claim for service connection for PTSD and was 
reviewed by the RO on that basis.  38 C.F.R. § 3.160(e); see 
also 38 C.F.R. 
§§  3.155, 3.157(b)(2).

Following a reopening of the claim, the RO, in a June 1997 
rating action, granted service connection for PTSD on the 
basis of new evidence, to include a VA medical examination 
report which established a diagnosis of PTSD determined to be 
related to service.  The RO granted a 100 percent evaluation 
for PTSD, effective from January 28, 1997, the date of 
receipt of the appellant's claim to reopen.  The appellant 
subsequently perfected an appeal as to the January 28, 1997, 
effective date assigned.

The appellant contends that he is entitled to an earlier 
effective date for the award of VA compensation for the 
service-connected PTSD.  The RO has established that the 
effective date for both the grant of service connection for 
PTSD, and for the award of a 100 percent rating evaluation 
for this psychiatric disability, is January 28, 1997, the 
date of receipt of the reopened claim giving rise to the 
award. 

In the present case, the RO's June 1997 allowance of service 
connection for PTSD was on the basis of new and material 
evidence which did not consist of service department records, 
and this was after a previous final disallowance by the Board 
in June 1990.  Thereafter, according to the applicable 
regulation, the earliest date for an allowance of service 
connection on the basis of new and material evidence (other 
than service department record) received after final 
disallowance is the date of the receipt of the new claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  While new and material evidence resulting 
in the allowance of service connection for PTSD arguably 
demonstrated entitlement to service connection at a date 
prior to the date of receipt of the claim to reopen itself, 
the application of the rule compels the assignment of the 
date of receipt of the claim, since it is the later event in 
the present case.  Id; 38 C.F.R. § 3.400(r).

Although the appellant contends that he is entitled to VA 
compensation for PTSD dating back to the date after his 
discharge from service, or in the alternative, dating back to 
the 1970s, the governing statutory and regulatory criteria 
prohibit an effective date earlier than the date of receipt 
of claim, in this case January 28, 1997, absent clear and 
unmistakable error.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.105(a), 3.400(a)(1)(ii), (r).





III.  Entitlement to non-service connected pension benefits

In this case, the appellant has been awarded service 
connection for PTSD, for which a 100 percent evaluation is 
assigned.  The record discloses that the appellant also had a 
claim for entitlement to non-service connected pension 
benefits at the pending at the time of this award.  With 
respect to the latter claim, the Board notes that applicable 
regulations provide:

A specific claim in the form prescribed by 
the Secretary must be filed in order for 
benefits to be paid to any individual under 
the laws administered by VA.  A claim by a 
veteran for compensation may be considered to 
be a claim for pension; and a claim by the 
veteran for pension may be considered to be a 
claim for compensation.  The greater benefit 
will be

awarded, unless the claimant specifically 
elects the lesser benefit.  (Emphasis added).

38 C.F.R. § 3.151 (1999).  

Inasmuch as the record reflects that the appellant is 
currently in receipt of disability compensation for PTSD 
evaluated at 100 percent disabling, and in light of the 
following regulatory provisions, the Board finds that the 
appellant's claim for non-service connected pension benefits 
has been rendered moot by the assignment of a 100 percent 
schedular rating for PTSD, effective January 28, 1997.



ORDER

Entitlement to service connection for a blood disease 
(cancer), pernicious anemia, dermatophytosis of the feet, 
bronchitis, and peripheral neuropathy as secondary to Agent 
Orange exposure is denied.

New and material evidence not having been presented to reopen 
the claims of entitlement to service connection (on a primary 
basis ) for bronchitis and for a disability of the feet or 
skin, the appeal is denied.

An effective date earlier than January 28, 1997, for an award 
of service connection for post-traumatic stress disorder is 
denied.

The appellant's claim for non-service connected pension 
benefits is denied, as moot.



		
	Deborah w. Singleton
	Member, Board of Veterans' Appeals

Error! Not a valid link.

- 12 -


